Citation Nr: 0331819	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  02-13 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to recognition as a veteran's foster parent for 
Department of Veterans affairs benefit purposes.



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant claims to be the foster parent of the veteran 
who had recognized guerilla service from July 1943 to 
September 1945 and regular Philippine Army service from 
September 1945 to March 1946.  The veteran died in June 1958.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 administrative decision by 
the Manila, the Republic of the Philippines, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The 
appellant withdrew her request for a personal hearing before 
the Board by correspondence dated in January 2003.  


REMAND

During the course of this appeal there was a significant 
change in VA law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  Regulations implementing the VCAA have 
been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  VAOPGCPREC 11-2000.  A review of the record 
shows the veteran was, in essence, notified of the provisions 
of the VCAA and how it applies to her present appeal by 
correspondence dated in April 2001.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2)(ii), a regulation which had allowed 
the Board to provide the requisite VCAA notice without 
remanding such matters to the RO.  Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (DAV).  In a subsequent decision the Federal 
Circuit also invalidated the 30-day response period contained 
in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA).  It 
was noted that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided for response.  

In this case, the evidence of record includes documents 
indicating official birth and death records pertinent to the 
claim are unavailable because they were destroyed during the 
war.  The only evidence in support of the appellant's claim 
are statements concerning a relationship purported to have 
existed approximately 60 years earlier.  In a July 2000 joint 
affidavit and in statements in the appellant's October 2000 
VA Form 21-524 B.B. and G.M. reported, in essence, that they 
had been childhood friends with the veteran and that they 
recalled the appellant had acted as guardian and parent to 
the veteran.  Although a field examination was conducted in 
November 2001, no action has apparently been taken to 
determine the veracity of the statements by B.B. and G.M.  In 
light of the paucity of evidence contemporaneous to the date 
of the claimed relationship and the unavailability of 
principal parties in this case, the Board finds additional 
development is required prior to appellate review. 

Accordingly, the case is REMANDED for the following:

1.  The RO should review the record to 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA, including that one year is provided 
for response.  

2.  The RO should take appropriate action 
to determine the veracity of the July 
2000 and October 2000 statements of B.B. 
and G.M.  
3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal, 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
remains denied, the appellant should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The purposes of this remand are to complete the record, and 
to ensure compliance with the requirements of VCAA in keeping 
with the holdings of the Federal Circuit in DAV and PVA, 
supra.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

